Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2014

                                    No. 04-14-00491-CV

                         William M. COLLINS and Patricia Collins,
                                      Appellants

                                              v.

                                   Dr. Oliver WILLIAMS,
                                          Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13648
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        The clerk’s record was due on August 11, 2014; we granted an extension of time to file
the clerk’s record until August 29, 2014. On September 4, 2014, the Gillespie County District
Clerk explained Appellants had not paid for the record until the previous day, and the district
clerk requested additional time to file the clerk’s record.
        The district clerk’s request is GRANTED. The clerk’s record is due on September 12,
2014.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court